Citation Nr: 0110296	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.   95-13 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for right elbow 
epicondylitis with myofascial pain syndrome, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left elbow 
epicondylitis with myofascial pain syndrome, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to June 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted service connection for bilateral 
epicondylitis of the elbows and assigned separate 10 percent 
evaluations for each upper extremity.  A timely appeal was 
completed.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer at the local VARO in July 1995, as well 
as at a personal hearing held by the undersigned Member of 
the Board at the local VARO in December 2000.  Copies of 
these hearing transcripts have been associated with the 
evidence of record.

Review of the record reveals that the issue of entitlement to 
service connection for reflex sympathetic dystrophy syndrome 
of the upper extremities was considered as an additional 
issue in a January 1996 supplemental statement of the case 
(SSOC).  The issue was also considered, on a new and material 
basis, in a March 1997 SSOC.  On each occasion, the veteran 
failed to timely complete an appeal with respect to the 
claim.  In addition, during a prehearing conference with the 
undersigned in December 2000, the veteran and her accredited 
representative confirmed that the issue was not in appellate 
status.  




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC or Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas, supra.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

During the course of her recent personal hearing before the 
undersigned, the veteran testified that she receives ongoing 
occupational/physical therapy at the American Lake VA Medical 
Center in Tacoma, Washington (VAMC-American Lake).  On 
December 5, 2000, the veteran indicated that she was seen by 
two specialists.  Copies of these pertinent treatment records 
have not been associated with the claims folder.  The CAVC 
has held that the requisition and consideration of all 
available medical and treatment records that are relevant to 
issues on appeal is necessary for the proper adjudication of 
this case.  This is particularly important with regard to VA 
medical records since VA has constructive notice of medical 
records in its possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for her bilateral elbow 
epicondylitis, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source she identifies. 
Copies of the medical records from all 
sources she identifies, including 
treatment records developed by VAMC-
American Lake since January 1, 1999 
should then be requested.  Efforts to 
obtain these records should also be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  The RO should also review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  The RO should then re-adjudicate the 
veteran's increased rating claims.  The 
RO's decision must discuss the additional 
evidence developed, as well as any staged 
ratings assigned for epicondylitis with 
myofascial pain syndrome of either elbow 
under Fenderson v. West, 12 Vet. App. 119 
(1999).  If either of the benefits sought 
on appeal remains denied in any way, the 
appellant and the appellant's attorney 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until she is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

